Citation Nr: 1135554	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder and posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for gout.  

5.  Entitlement to service connection for gastric reflux disease.  

6.  Entitlement to service connection for sleep apnea.  

7.  Entitlement to service connection for a lung disorder.  

8.  Entitlement to service connection for herpes neuralgia.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In May 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  





FINDINGS OF FACT

1.  In May 2010 the Veteran withdrew his appeal as to the issues of entitlement to service connection for gout, gastric reflux disease, sleep apnea, a lung disorder, herpes neuralgia, and entitlement to a TDIU.  

2.  Right ear hearing loss had onset during his active service and has continued to the present.  

3.  Tinnitus had onset during his active service and has continued to the present.  

4.  A panic disorder had onset during the Veteran's active service and has continued to the present.  

5.  The Veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with regard to the issues of entitlement to service connection for gout, gastric reflux disease, sleep apnea, a lung disorder, herpes neuralgia, and entitlement to a TDIU.  38 C.F.R.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

4.  The criteria for service connection for panic disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

5.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claims

Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202. A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204.  

In the December 2006 rating decision, the RO denied service connection for PTSD, anxiety neurosis (panic, agoraphobia), hearing loss, tinnitus, gout, gastric reflux disease, sleep apnea, a lung disorder, herpes neuralgia, and entitlement to a TDIU.  The Veteran initiated an appeal of all of these issues and in September 2007 the RO issued a statement of the case addressing all of these issues. In May 2010, the RO received a VA Form 9 in which the Veteran indicated that he was appealing only the issues of entitlement to service connection for anxiety neurosis, PTSD, hearing loss and tinnitus.  During the May 2011 hearing, the undersigned noted that there were originally 10 issues on appeal and that the Veteran indicated that he wanted to appeal only four issues, and that the issues of entitlement to service connection for PTSD and an anxiety disorder would be combined.  Neither the Veteran or his representative disputed this statement.  May 2010 transcript at 2.  

Based on these facts, the Board finds that the Veteran has withdrawn his appeal as to all issues other than those reflected on the title page of the instant decision.  There thus remain no allegations of errors of fact or law for appellate consideration with regard to the issues of entitlement to service connection for connection for gout, gastric reflux disease, sleep apnea, a lung disorder, herpes neuralgia, and entitlement to a TDIU.  Accordingly, the appeal is dismissed as to these issues.  

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing loss and Tinnitus

In a document received in June 2005 the Veteran requested service connection for tinnitus and right ear hearing loss.  The November 2007 substantive appeal provides a succinct explanation of the basis of his claim of entitlement to service connection for right ear hearing loss tinnitus.  He reported that he was exposed to gunfire on a range without the benefit of hearing protection and suffered a loud ringing noise.  During the Board hearing he testified that he was within two feet of discharge of a rifle without the benefit of hearing protection, he heard a loud ringing in his ear and that this has continued to the present and never goes away.  May 2011 transcript at 4.  He also reported that this is when his hearing loss started.  Id.  

When asked if a hearing test was conducted at separation from active duty he reported that the hearing test amounted to little more than asking him if he could hear.  Id. at 5.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service treatment records document that in July 1970 the Veteran's name was called but he did not respond.  He complained of hearing loss in the right ear following exposure to the blast of a 90 mm recoilless rifle.  His ear was found to be normal with no inflammation, good reflex and intact eardrum.  He was sent to audiometry to rule out neural damage.  

Audiology examination results from two days later shows that the Veteran had 100 percent speech discrimination.  Although the type of test used was not stated, this is evidence against a finding that he had a hearing disability manifested by problems with speech discrimination at that time.  

The July 1970 audiogram shows that the Veteran had auditory thresholds in the left ear, at 500, 1000, 2000, 3000, and 4000 Hz of 0, 0, and 8 dB respectively, did not record the value at 3000 Hz, did record the value at 4000 Hz as 10 dB, and recorded the value at 8000 Hz as 0 dB.  As to the right ear, the thresholds at 500, 1000, and 2000 Hz were 0, 5, and 0 respectively, the value was not recorded for 3000 Hz. the value was 26 dB. at 4000 Hz and 58 dB. at 8000 Hz.  

A treatment note of the same date as the audiology testing includes that the Veteran had high frequency neuro sensory hearing loss of the right ear.  This note also indicates that he had an original acoustic injury on January 20, although the year is not specified.  

This is evidence that the Veteran had an acoustic injury during service and that he had high frequency sensorineural hearing loss present some 6 months following that injury.  This is evidence favorable to the Veteran's claims for service connection for  tinnitus and hearing loss.  

Also of record is a January 1971 report of medical examination with normal clinical evaluations for listed physiological systems and anatomy.  This report also includes what appears to be results of audiometer testing.  These results are listed as zero dB. for the threshold levels at 500, 1000, 2000, and 4000 Hz.  There is no report of speech recognition scores.  This report is evidence against the Veteran's claim of entitlement to service connection for hearing loss.  

In an associated report of medical  history, the Veteran indicated that he either then had or had  previously had ear trouble and partial hearing loss.  This is evidence favorable to the Veteran's claim of entitlement to service connection for hearing loss and tinnitus.  

A March 1997 VA compensation and pension (C&P) examination report was conducted for the purpose of a nonservice-connected pension determination.  The report of that examination includes a diagnosis of diminished hearing in the right ear and the Veteran's  report of an acoustic injury of his right ear during service.  This is evidence favorable to this claim because it is evidence that he had a hearing loss in his right ear in 1997.  

Private and VA post service treatment records do not add any evidence either or favorable or unfavorable to the record with regard to the audiology issues.  

In April 2010 the Veteran underwent a VA C&P audiology examination.  Hearing thresholds in the left ear were measured at 5, 0, 5, 5, and 10 dB at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Hearing thresholds in the right ear were measured at 5, 5, 5, 25, and 45 dB at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech recognition was 100 percent for both ears.  

These results  show that the Veteran currently has a right ear hearing loss disability for VA compensation purposes but does not have left ear hearing loss disability.  The examiner indicated that this was a sensorineural hearing loss for the right ear.  

The examiner offered an opinion that it was less likely than not that his hearing loss and tinnitus are due to his military service.  She stated that the opinion was based on "clinical experience, evidence reviewed in the records, and evidence provided by the Veteran."  

The Board finds that this is not an adequate rationale because the rationale does not provide sufficient reasoning particular to the relevant facts.  As the examiner was an audiologist it is more or less assumed that she has clinical experience.  Stating that the opinion is based on the records and an interview of the Veteran is not meaningful but merely another way of stating that she reviewed the records and interviewed the Veteran.  

More importantly, although she stated that she reviewed the claims file, she appears to have relied on incorrect facts.  She stated that there was "documented no degradation of hearing in service; no complaints of hearing loss or tinnitus found."  These are incorrect facts.  As explained above, the Veteran did report hearing problems during service and was found to have sensorineural hearing loss at high frequencies during service.  As the examiner not only failed to provide a meaningful rationale but also relied on incorrect facts in arriving at her conclusion with regard to a nexus, the examination is not adequate and is not probative of any fact other than those shown by the test results, i.e., that the Veteran has a right ear but not a left ear hearing disability.  

The Veteran testimony regarding his tinnitus and hearing loss is credible.  He is competent to report that he has ringing in the ears and the Board finds this report to be sufficient evidence that he has tinnitus.  His testimony is understood by the Board to include that he has had continuous symptoms of tinnitus and right ear hearing loss since service.  

The Board has considered the January 1971 report of medical examination that appears to document normal audiometric testing results.  However, the appearance of the report of medical examination is consistent with the Veteran's description of his examination at separation from service as being cursory at best.  First, all of the audiometric values are listed as zero which the Board finds inconsistent with audiometric values found on his entrance report of medical examination from January 1968.  Those earlier values include reports of 5 dB. At 500, 1000 and 6000 Hz for the right ear and 15 dB for 500 and 1000 Hz for  the left ear  as well as 5 db and 20 dB at 2000 and 4000 Hz for the left ear.  They are also inconsistent with the findings in the July 1970 report for both ears.  

Thus, either his hearing improved during service or the Veteran's description of the separation examination is accurate.  The Board believes the Veteran.

Additionally, the report of normal clinical evaluations consists of a vertical line drawn through the normal column for all systems and anatomy listed.  This is also in agreement with the Veteran's report of the separation examination as cursory.  Therefore, the Board assigns very little weight to that separation examination report.  

After weighing all of the evidence of record, the Board finds the preponderance of evidence to be favorable to a grant of service connection for tinnitus and right ear hearing loss.  Hence, the appeal as to those issues must be granted.  

Psychiatric disease claims

In July 2005, the Veteran first explained the basis of his claim of entitlement to service connection for psychiatric disease.  He reported that his PTSD and anxiety disorder began while he was serving in Germany between 1968 and 1970.  He explained that his symptoms began and were related to his concern about his brother and father who were both stationed in Vietnam.  He also reported that at that time he began to fear that he would die in his sleep and that fear continued through the time of his discharge from active duty.  He explained that he went to sick call because he thought he was having heart attacks and for not being able to sleep because he was afraid.  He reported that he started drinking and taking over-the-counter pills as a way of self medicating. 

In the July 2005 statement, the Veteran listed a number of conditions that he referred to as PTSD stressors.  First, that he became afraid and had difficulty sleeping because he thought his father and brother might die in Vietnam.  Second, he listed "Sleep Apnea" and again stated that he felt that his relatives would die in Vietnam.  Third, his right ear hearing loss.  Fourth, he listed "Panic & anxiety - I believe my panic and anxiety started in Germany in 1968 but was not formally diagnosed by the VA until 1996."  

In February 2006, he explained that his panic and anxiety existed from his military service and started when he was stationed in Germany.  He stated that he was not diagnosed until  January 1997 because he did not understand the symptoms.  

In the November 2007 substantive appeal, he reported disappointment as to his military assignments and his belief that he was promised a job as a data processor but was assigned a job as a janitor.  He also reported that fought sleep at night because he did not want to wake up to hear that his brother and father had been killed in Vietnam.  Apparently this is what the Veteran means when he refers to sleep apnea.  He also listed what he believes to be the symptoms of PTSD, including anxiety, nightmares, depression, anger, and difficulty coping with work, family and social relationships.  He asserted that he had these symptoms and concluded that the denial of service connection for PTSD was improper.  

During the Board hearing, the Veteran testified that his best friend during service, Sergeant "H," was killed in a car accident while coming to meet the Veteran and that the car was displayed at the motor pool and he saw it every day for 30 days.  May 2011 transcript. at 8.  He stated that this scared him and asserted that this was a stressor that caused PTSD.  He also testified that he could not sleep and was nervous because his brother and father were in Vietnam and he was afraid they would die.  Id. at 7.  

Service treatment records document that in January 1971 the Veteran complained of chest pain and that he felt dizzy at times.  Chest x-ray was negative and he was treated with an expectorant and medication for a common cold.  There is no report of respiratory symptoms.  Four days later he again reported for treatment; the treatment note states "Pt. [complained of] "diarrhea" - "thought" blood in stool.  Pt. very nervous.  Will give stool collection container."  

These reports of treatment are evidence favorable to the Veteran's claim of entitlement to service connection for psychiatric disease.  His report of chest pain (but no report of respiratory symptoms) along with findings inconsistent with heart disease is very similar to his reports, to be discussed further below, to emergency rooms for chest pains and findings that he had no heart disease.  The report that the Veteran was nervous and the quotation marks around the word "thought" with regard to his report of blood in his stool are also consistent with the Veteran's reports of onset of psychiatric symptoms during service.  

A January 28, 1971 separation report of medical examination documents normal clinical psychiatric evaluation.  An associated report of medical history includes the Veteran's report that he either then had or had previously had nervous trouble.  He denied ever having depression or excessive worry or frequent trouble sleeping.  In a section for a physician's summary is a note referring to consulting a psychiatrist.  

Included in the Veteran's service personnel records is a January 22, 1971 psychiatric certificate.  This is a preprinted form having to do with administrative discharge from military service.  There is a mark for "No psychiatric disease demonstrated on this examination."   The form is signed  by a psychiatrist.  

The separation report of medical examination and the psychiatric certificate are evidence unfavorable to the Veteran's claim of entitlement to service connection for psychiatric disease.  The evidence is assigned little probative value however because it is unaccompanied by any explanations or data but consists of nothing more than conclusions in preprinted forms.  

The Veteran's report in the medical history form that he had nervous trouble is consistent with the treatment record describing him as nervous.  This report is assigned considerable weight as to a finding that he had in-service symptoms relevant to his claim of entitlement to service connection for an acquired psychiatric disease.

1996 treatment records from Stamford Hospital document that the Veteran reported that he had experienced anxiety and depression for approximately one year precipitated by the loss of his employment in 1995.  These records also document that the Veteran had experienced frequent and severe panic attacks resulting in more than 20 emergency room visits and some hospitalizations.  These records document his report of fear of dying in his sleep or from a heart attack.  These records also document the Veteran's report that this fear began more than 25 years earlier during military service.  There are numerous reports in the record of the Veteran seeking medical attention for chest pains.  

The Veteran's reports documented in the Stamford Hospital records are afforded a good deal of weight as to when he first suffered from symptoms of his panic disorder.  This is because the statements were made in the context of his seeking medical treatment - a context in which he would have a strong motivation to provide as accurate account of his medical symptoms and history as possible to increase the likelihood of proper treatment.  

In February 1997, the Veteran underwent a VA compensation and pension (C&P) general examination for no service- connected pension purposes.  He reported that he had suffered sleep problems since his military service.  Diagnoses included sleep difficulties beginning in service and panic disorder.  

He also underwent a mental disorders VA compensation and pension (C&P) examination in February 1997.  The report of this examination includes an accurate history including that he became increasingly depressed and anxious after he got fired from his job in 1995.  The report documents that the Veteran reported that his symptoms included anxiety including palpitations and stiffening of his muscles and that he had reported to the emergency room at Greenwich and Stamford Hospitals because he felt as if he was going to pass out or die from a heart attack.  He reported that after numerous trips to the emergency room without any findings of medical abnormalities he was diagnosed and treated for panic disorder.  

Treatment records from Greenwich and Stamford Hospitals show that the Veteran did seek treatment for chest pains and shortness of breath but was not found to have heart problems.  

As to his military service, the February 1997 C&P examination documentation lists the Veteran's report that he had difficulty with fear in the military and that the first time that he had problems with his sleep was during service in that he was afraid of falling asleep and dying in his sleep.  

The examiner diagnosed panic disorder with agoraphobia.  The examiner stated that it appears that the Veteran had problems with panic attacks shortly after leaving the military but the panic attacks did not cause any disturbance until he lost his job in 1995 at which time the panic disorder began causing moderate impairment.  

This report the Board finds to be highly probative evidence favorable to a grant of service connection for panic disorder.  It is consistent with the Veteran's reports of his psychiatric symptoms.  The Board also notes the similarity between his report of chest pains during service and his later reports of symptoms for which he sought emergency room care and ultimately gave rise to the diagnosis of panic disorder.  The 1997 examiner's report provides the medical nexus link between his in-service symptoms - including his report of nervousness during service - and his panic disorder present in 1997.  

As to his current symptoms, the Veteran's testimony is credible and is sufficient to establish that since 1997 he has had the same symptoms that gave rise to the examiner's comments in 1997.  This tends to show that he currently has a panic disorder that manifested during his active service.  

VA treatment records include the Veteran's reports of chest pain and that he had a history of panic attacks.  Notes from October 2001 document his panic disorder symptoms and that he had anxiety in the wake of his mother's death.  There is a reference to his mother's death and other post service events as stressors.  

PTSD first appears as a diagnosis in May 2005 VA treatment notes.  The stressor listed is that his brother and father were stationed in Vietnam and he has dreams of being shot and flashbacks when thinking about what his father and brother may have gone through.  These notes also list that the Veteran felt hyperalert, easily startled, and distant from loved ones.  Other VA treatment notes provide no significant additional information.  

In April 2010, the Veteran underwent aVA C&P PTSD examination.  The examiner indicated he had reviewed the Veteran's claims file and listed a history provided in that file and by the Veteran.  The Veteran reported essentially what he reported during the Board hearing as far as his military service.  The examiner noted that the Veteran had been diagnosed with panic disorder, that this diagnosis took place after he lost his job in 1995, and that the Veteran had previously attributed his mental anguish to the loss of his job.  

The examiner stated that the Veteran did not meet the diagnostic criteria for PTSD but did meet the diagnostic criteria for panic disorder.  In the diagnosis section of the report, the examiner stated that the Veteran had reported that he first noticed an anxiety attack while on a train to Philadelphia to visit his uncle and that the anxiety built up from 1974 to 1996 when he reported at emergency rooms because he thought he was having a heart attack.  

The examiner stated that the Veteran's panic disorder was not caused or  aggravated by military stressors.  He stated that the basis for his opinion was the Veteran's statements that his panic disorder first occurred in 1974 some three years after service and that he had previously reported that his panic disorder was the result of losing his job in 1995, his panic disorder was not caused or aggravated by military stressors.  He provided a diagnosis of panic disorder.  

This evidence is unfavorable to the Veteran's claim for service connection for PTSD or panic disorder.  

As to the PTSD, the Veteran does not have the disease.  This is shown by this examination and is not inconsistent with the many years of diagnoses of panic disorder without reference to PTSD.  The Board finds this section of the report to be adequate and highly probative of whether or not the Veteran has PTSD.  This is because the examiner, who is the expert in mental health, is expected to know what the criteria are for PTSD and to be able to distinguish one mental disease from the other.  The Board finds nothing in the report to show that he failed to consider specific facts that would have logically resulted in a different diagnosis.  

Although there are diagnoses of PTSD in the VA treatment records, those diagnoses are not explained and it is not shown that the clinicians who provided the diagnoses had access to all of the statements made by the Veteran and all of the treatment records that are associated with the claims file.  As to the Veteran's report that he has PTSD because he has symptoms suffered by persons with PTSD, the Board finds that statement to be of no probative value.  The Veteran has not explained why he has PTSD as opposed to another psychiatric disorder and as he is not an expert in the field of mental disease diagnosis the Board finds that there is no indication that the Veteran knows what the DSM IV criteria are for PTSD.  The Board finds the April 2010 examiner's report more probative that the Veteran's opinion or the findings in the treatment records as to whether the Veteran has had PTSD during the course of his claim and appeal because the examiner does appear to have considered the DSM IV criteria for PTSD and did have sufficient facts before him to make his determination.  

In the absence of proof of a current disability there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As the preponderance of the evidence is against a grant of service connection for PTSD, the appeal must be denied as to that issue.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to the diagnosis of panic disorder, the Board also finds the report adequate and highly probative because the diagnosis is consistent with all of the other evidence of record and takes into consideration the Veteran's symptoms.  

As to the etiology of the Veteran's panic disorder, the Board finds other evidence in the record more probative than the April 2010 examiner's opinion. First, the examiner based his opinion on two facts as far as is determinable from the report - that the Veteran reported that he first had a panic attack in 1974 and that the Veteran had previously reported that his panic attacks were caused by his loss of employment in 1995.  The reliance on these facts along without discussion of other relevant facts renders the report causes the Board to assign very little probative weight to the nexus opinion.  

For example, the examiner makes no mention of the Veteran's report at separation from service that he had nervous trouble or the notations in the service treatment records of a report of chest pains - strikingly similar to his later reports at emergency rooms.  He makes no mention of the observation by medical professionals during service that the Veteran appeared nervous when he reported that he had diarrhea or the quoted remarks of the Veteran's report that he thought he saw blood in his stool at that time.  The examiner makes no mention, in the context of the nexus opinion, of the Veteran's reports, found in numerous places in the record, that he had psychiatric symptoms during service.  

Additionally, the examiner's opinion is too narrow in scope.  He stated only that the Veteran's military stressors did not cause his panic disorder.  Establishing service connection for panic disorder does not require that military stressors caused the panic disorder.  The relevant statute refers to compensation for "disease contracted in line of duty" and service connection as depending on "disease incurred coincident with service."  See 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  The examiner's opinion therefore is not evidence that the panic disorder was not incurred coincident with service.  

Taking these other facts, not addressed by the examiner, together with the report that the Veteran made in 1996 to private practitioners that his symptoms began more than 25 years earlier during military service and his report made in the context of the 1997 C&P examination that he began to suffer from symptoms shortly after service, the Board finds that there is sufficient evidence to grant service connection for panic disorder.  The Veteran has provided sufficient evidence of continuity of symptomatology, including his own statements which are best construed as a report of symptoms since service, to establish that there is at least a 50 percent probability that his current panic disorder had onset during his active service.  Therefore service connection must be granted for panic disorder. 

This finding does not suggest that all of the Veteran's problems may be reasonably associated with a panic disorder related to service.  Simply stated, the Board finds that the Veteran has a panic disorder related to service, nothing more.  The nature and extent of the problem related to service is not before the Board at this time.    
 
Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

Here, the bulk of the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2006 and fully addressed all notice elements other than assignment of effective dates and disability ratings.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

Notice was not provided in a separate VCAA letter with regard to assignment of disability ratings and effective dates.  This is harmless error.  With regard to whether service connection is warranted for PTSD, the appeal is denied and no disability rating or effective date will be assigned.  The appeal is granted as to service connection for tinnitus, right ear hearing loss, and a panic disorder and as such the claim as to those issues has been more than substantiated and the lack of notice is harmless error.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and personnel records, VA treatment records, evidence associated with the Veteran's claim for Social Security disability benefits, and evidence from private treatment providers.  The only evidence that the Veteran has identified that is not associated with the claims file is evidence from St. Joseph's Hospital.  During the May 2011 hearing, the Veteran testified that he had tried to obtain records of his treatment at St. Joseph's Hospital but that the records were not available.  As the Veteran has informed VA that the records are not available VA has no duty to assist him any further as far as obtaining the records.  

An adequate examination with regard to whether or not the Veteran has PTSD was provided in April 2010.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is dismissed as to the issues of entitlement to service connection for gout, gastric reflux disease, sleep apnea, a lung disorder, herpes neuralgia and entitlement to a TDIU.  

Service connection for panic disorder is granted.  

Service connection for PTSD is denied.  

Service connection for right ear hearing loss is granted.   

Service connection for tinnitus is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


